FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1-2, dated November 16, 2022, is acknowledged.	
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1 and 3-6 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 9,945,222 to Sugiura et al (hereinafter Sugiura).
In re claim 1, Sugiura discloses a downhole steering tool comprising: 
- a downhole steering tool body 60 [Fig. 1]; 
- a steering mechanism for controlling a direction of drilling a subterranean borehole 40;
sensors (i.e., step 110 in Fig. 4B) for measuring an attitude of subterranean borehole 40 [col. 5]; and
a downhole controller (i.e., processor 180 in Fig. 6) including one or more modules having instructions
to: (i) process attitude measurements (i.e., measured attitude 216 in Fig. 7) received from the sensors at an upper survey station Incup, and a lower survey station Inclow [Fig. 3] to compute an angle change between the an upper survey station and the lower survey station[,] and 
(ii) process the angle change β to compute a rate of penetration (i.e., curvature/rate of penetration 228 in Fig. 7) while drilling.
Sugiura is silent about the rate of penetration being based on the angle change between the upper survey station and the lower survey station.
The limitation of “the rate of penetration being based on the angle change between the upper survey station and the lower survey station” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior apparatus teaches all the steering tool limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (1987).
In re claim 3, Sugiura discloses the one or more modules having instructions to inherently compute the rate of penetration substantially continuously while drilling [Figs. 5-7].
In re claim 4, Sugiura discloses that the angle change of subterranean borehole 40 [Fig. 3] is computed processed using one or more of the following mathematical equations: 

    PNG
    media_image1.png
    135
    454
    media_image1.png
    Greyscale
where β represents the angle change of the subterranean borehole, Inclow & Azilow represent the measured attitude at the lower survey station 84, and Incup & Aziup represent the reference attitude at the upper survey station.

    PNG
    media_image2.png
    132
    488
    media_image2.png
    Greyscale
In re claim 5, Sugiura discloses the angle change of subterranean borehole 40 [Fig. 3] computed processed using one or more of the following math. equations: 
where β represents the angle change of the subterranean borehole, Inclow, and Azilow represent the measured attitude at the lower survey station, and Incup, and Aziup represent the reference attitude at the upper survey station, and AW represents a weighting factor (i.e., gain factor, in col. 8, lns.59-64) in a range from 0 to 1.
In re claim 6, Sugiura discloses AW being in a range from about 0.1 to about 0.5 [col. 8, ln.61].
Allowable Subject Matter
4.	Claim 2 (& its dependent claim 3) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts teaches or suggests such limitations as: “the rate of penetration while drilling is computed using the following mathematical equation:	
ROP = β / (∆t . DLS), 		where ROP represents the rate of penetration of drilling, DLS represents a dogleg severity of the subterranean borehole being drilled in (a), β represents the angle change between the upper and lower survey stations, and ∆t represents a time passed between measuring the reference attitude and the measured attitude at the upper and lower survey stations.”

Note:	If the above rejections under 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
6.	Claims 1-6 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-16 of the conflicted U.S. Patent No. 10,214,964 to Hornblower et al..
	Although the two claims sets are not totally identical of the pending claims 1-6, respectively,  compared to those features (i.e., a memory device and its forming method) of the conflicted claim 1 (and/or 2) and its dependent claims, the claims at issues are not patentably distinct from each other.
7.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Response to Arguments
8.	Applicants’ arguments dated November 16, 2022 have been fully considered, but they are unpersuasive.  Applicants argued that “Sugiura uses the rate of penetration to calculate the curvature. Sugiura only discusses “acquiring” the rate of penetration, but is silent about how the rate of penetration is acquired. Using the rate of penetration to calculate the curvature is not the same as the “rate of penetration being based on the angle change” The Examiner notes that Sugiura clearly obviates “the rate of penetration being based on the angle change between the upper survey station and the lower survey station.”  The limitation of “the rate of penetration being based on the angle change between the upper survey station and the lower survey station” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed steering tool/apparatus is intended to be employed does not differentiate the claimed tool from a prior art apparatus, if the prior apparatus teaches all the limitations of the claim tool.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Sugiura hence does obviate claim 1.  Claims 2-6, depended on and further limited the claim 1, are therefore be unpatentable for the same reasons mentioned above.
Because of the amended functionality, the amended claims’ limitations change the claims rejections (from §102 to §103), and thus require further consideration and/or search.  The above rejections are proper and therefore made FINAL.
9.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon-Fri 9AM-5PM.  If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571)272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 25, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815